Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 10/27/20.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BEVERIDGE et al. Pub. No. US 2016/0055021 A1 (hereafter Beveridge) in view of Sing et al. Pub. No. US 2006/0155912 A1 (hereafter Singh).

With regard to claim 1, Beveridge teaches a system for replicating a virtual machine in a cluster (Aspects of the disclosure contemplate a policy-based driver mechanism to replicate and instantiate the parent VM on each of the hypervisors in the cluster in at least ¶ [0105]) to autonomously scale up or down a processing of a workload, comprising (In automatic mode, rather than have parent VM templates 310 be explicitly created via the function calls available in manual mode, parent VM templates are automatically generated based on demand … This optimization further 
at least one computing device (The host computing device may include any computing device or processing unit in at least ¶ [0048]);
program instructions stored in memory and executable in the at least one computing device that, when executed by the at least one computing device, direct the at least one computing device to (The memory area includes any quantity of computer-readable media associated with or accessible by the computing device. The memory area, or portions thereof, may be internal to the computing device, external to computing device, or both in at least ¶ [0049]):
provision a plurality of virtual machines in the at least one computing device (As provisioning operations are initiated, the one or more powered-off child VMs 312 are forked without a committed identity. As the boot process begins inside each powered-on child VM 311, the various identities are applied to each powered-on child VM 311 in at least ¶ [0068]);
process, by one of the virtual machines, a first portion of the demand assigned to the at least one computing device (702, Fig. 7 “Receive a request to execute a child VM on a host which already contains a parent VM” and ¶ [0096] and Each of the powered-off child VMs 312 is instantiated, on demand, from one of the plurality of parent VM templates 310 in at least ¶ [0055], child instantiated/created on demand where parent already executing -> parent is processing a workload and demand from workload requires the instantiation/creation of child),
determine, by the one of the virtual machines, to self-replicate, wherein the one of the virtual machines comprises logic to determine whether to self-replicate (In operation, preparing the powered-on parent VM template 310 for forking may be performed, for example, by a guest agent residing inside a guest operating system of the powered-on parent VM template 310. The guest agent issues a fork command to quiesce the powered-on parent VM template 310 into the ready-to-fork state at an appropriate boot stage in at least ¶ [0068] and Each of the powered-off child VMs 312 is instantiated, on demand, from one of the plurality of parent VM templates 310 in at least ¶ [0055] and Alternatively or in addition, parent VM templates 310 are created on demand by computing device 304 after detecting patterns in VM 235 provisioning requests from cloud services 302 in at least ¶ [0070]); based at least on a state of processing of the demand (the computing device 304 defines a virtual device state of the child VM 311 based on a virtual device state 318 of the parent VM. For example, defining the virtual device state of the child VM 311 includes copying virtual device state 318 from the parent VM template 310 in at least ¶ [0059]); and
in response to a determination to self-replicate made by the one of the virtual machines, cause, by the one of the virtual machines, a new one of the virtual machines to be created by the one of the virtual machines (The computing device 304 executes (e.g., powers on) the powered-off child VM 312, which becomes powered-on child VM 311 … The now-executing child VM 311 has a virtual device state 
wherein at least a second portion of the demand is divided between the one of the virtual machines and the new one of the virtual machines (The powered-off child VM 312 is then executed becoming the powered-on child VM 311, at 708, utilizing memory blocks shared with the powered-on parent VM template 310 and the retrieved memory blocks. In some examples, the powered-on child VM 311 is executed on more than one host computing device 100 in at least ¶ [0098], demand necessitated instantiating/creating child, child sharing memory with parent and having its own memory -> workload causing the instantiation/creation of child on demand divided among parent and child).
Beveridge teaches automatic replication of a parent virtual machine on demand as child virtual machines. The demand requiring instantiation/creation of child must be caused by a workload, however, Beveridge does not explicitly recite the processing of a workload and the division of the workload between parent and child virtual machines.
However, in analogous art Singh teaches process, by one of the virtual machines, a first portion of the workload assigned to the at least one computing device; wherein at least a second portion of the processing of the workload is divided between the one of the virtual machines and the new one of the virtual machines (At step 60, it is determined if the utilization of an application of the primary node exceeds a predetermined threshold set with reference to the migration of some or all of the workload of the application to the hot spare virtual machine of the virtual node. If the utilization of the primary node exceeds this threshold, a portion of the workload of 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the processing of a workload and the division of the workload between parent and child virtual machines of Singh with the methods and systems of Beveridge resulting in a system in which the parent VM of Beveridge begins processing of the workload as in Singh and when requiring powering on children on demand, as in Beveridge and as in Singh utilization exceeding a threshold, splitting the workload among the parent and child VMs of Beveridge as in the splitting of the workload among primary and hot spare VMs of Singh. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing the efficiency of execution of the application and reduction of the likelihood of a failure of the application (See at least Singh ¶ [0032]).

With regard to claim 2, Beveridge teaches determine, by the one of the virtual machines, to self-destruct (parent VM templates 310 and child VMs 311 may be destroyed using function calls such as destroyParentTemplate( ) and destroyChildren( ) in at least ¶ [0072] and This optimization further simplifies the setup and teardown 
based at least in part on at least one of: (i) the state of processing of the workload (Aspects of the disclosure preserve user state while simultaneously pruning the idle VMs to drive better density in at least ¶ [0024]); and
(ii) an elapse of a predetermined amount of time (the request is initiated when the system detects an idle time of powered-on child VM 311 usage exceeding a programmed threshold in at least ¶ [0091]); and
in response to a determination to self-destruct made by the one of the virtual machines, cause, by the one of the virtual machines, an execution of the one of the virtual machines to be terminated and the one of the virtual machines to be deleted from memory (Depending on whether parent VM template 310 is part of the template hierarchy (e.g., a derived VM template) or a standalone template, destroying the template may not remove it completely from disk in at least ¶ [0072]).

With regard to claim 3, Beveridge teaches wherein the new one of the virtual machines is created by: pausing, by the one of the virtual machines, the processing of the workload; resuming, by the one of the virtual machines, the processing of the workload (for VMFork based VMs, a suspend operation by the hypervisor writes only these COW memory pages to disk rather than the full memory space of the VM. So long as the VMFork parent remains resident in memory on each host, a resume operation loads only the COW pages back into memory and re-attaches them to the VMFork parent logically in at least ¶ [0027] and a suspend and resume path 
saving, by the one of the virtual machines, a state of the one of the virtual machines after the processing of the workload has been paused; calling, by the one of the virtual machines, a routine that spawns a creation of the new one of the virtual machines (based on a virtual device state 318 of a suspended parent VM (e.g., a first VM), a virtual device state of the child VM (e.g., a second VM) is defined in at least ¶ [0109] – [0110]); and

With regard to claim 5, Beveridge teaches wherein the new one of the virtual machines is created by calling, by the one of the virtual machines, an instant cloning routine (This compressed staging pool provides nearly instant reanimation of desktops for users who return within the policy period and greatly reduced data flows for users outside the policy period by compressing the set of COW pages before sending them down to the storage system in at least ¶ [0030])
using an identifier that uniquely identifies the one of the virtual machines (Customizing the child VM includes, for example, reading and applying a desired configuration state from the configuration file specified when preparing the child VM. … customize the child VM by identifying and applying a MAC address, IP address, 

With regard to claim 8, a non-transitory computer-readable medium comprising program code executable in at least one computing device (The host computing device may include any computing device or processing unit in at least ¶ [0048]) that, when executed by the at least one computing device, directs the at least one computing device to (The memory area includes any quantity of computer-readable media associated with or accessible by the computing device. The memory area, or portions thereof, may be internal to the computing device, external to computing device, or both in at least ¶ [0049]): for replicating a virtual machine in a cluster (Aspects of the disclosure contemplate a policy-based driver mechanism to replicate and instantiate the parent VM on each of the hypervisors in the cluster in at least ¶ [0105]) to autonomously scale up or down a processing of a workload (In automatic mode, rather than have parent VM templates 310 be explicitly created via the function calls available in manual mode, parent VM templates are automatically generated based on demand … This optimization further simplifies the setup and teardown phases by eliminating the need for cloud services 302 to explicitly create, destroy, and otherwise manage powered-on parent VM templates 310 in at least ¶ [0073] and automatic provisioning of VMs for multiple cloud services 302 … to quickly scale in and scale out of VMs, such as VMs 235, based on demand in at least ¶ [0112]), 
provision a plurality of virtual machines in the at least one computing device (As provisioning operations are initiated, the one or more powered-off child VMs 
process, by one of the virtual machines, a first portion of the demand assigned to the at least one computing device (702, Fig. 7 “Receive a request to execute a child VM on a host which already contains a parent VM” and ¶ [0096] and Each of the powered-off child VMs 312 is instantiated, on demand, from one of the plurality of parent VM templates 310 in at least ¶ [0055], child instantiated/created on demand where parent already executing -> parent is processing a workload and demand from workload requires the instantiation/creation of child)
determine, by the one of the virtual machines, to self-replicate, wherein the one of the virtual machines comprises logic to determine whether to self-replicate (In operation, preparing the powered-on parent VM template 310 for forking may be performed, for example, by a guest agent residing inside a guest operating system of the powered-on parent VM template 310. The guest agent issues a fork command to quiesce the powered-on parent VM template 310 into the ready-to-fork state at an appropriate boot stage in at least ¶ [0068] and Each of the powered-off child VMs 312 is instantiated, on demand, from one of the plurality of parent VM templates 310 in at least ¶ [0055] and Alternatively or in addition, parent VM templates 310 are created on demand by computing device 304 after detecting patterns in VM 235 provisioning requests from cloud services 302 in at least ¶ [0070]); based at least on a state of processing of the demand (the computing device 304 defines a virtual device state of the child VM 311 based on a virtual device state 318 of the parent VM. For example, 
in response to a determination to self-replicate made by the one of the virtual machines, cause, by the one of the virtual machines, a new one of the virtual machines to be created by the one of the virtual machines (The computing device 304 executes (e.g., powers on) the powered-off child VM 312, which becomes powered-on child VM 311 … The now-executing child VM 311 has a virtual device state that is a copy of virtual device state 318 of the parent VM, with persistent storage referencing persistent storage of the parent VM in at least ¶ [0062]),
wherein at least a second portion of the demand is divided between the one of the virtual machines and the new one of the virtual machines (The powered-off child VM 312 is then executed becoming the powered-on child VM 311, at 708, utilizing memory blocks shared with the powered-on parent VM template 310 and the retrieved memory blocks. In some examples, the powered-on child VM 311 is executed on more than one host computing device 100 in at least ¶ [0098], demand necessitated instantiating/creating child, child sharing memory with parent and having its own memory -> workload causing the instantiation/creation of child on demand divided among parent and child).
Beveridge teaches automatic replication of a parent virtual machine on demand as child virtual machines. The demand requiring instantiation/creation of child must be caused by a workload, however, Beveridge does not explicitly recite the processing of a workload and the division of the workload between parent and child virtual machines.
process, by one of the virtual machines, a first portion of the workload assigned to the at least one computing device; wherein at least a second portion of the processing of the workload is divided between the one of the virtual machines and the new one of the virtual machines (At step 60, it is determined if the utilization of an application of the primary node exceeds a predetermined threshold set with reference to the migration of some or all of the workload of the application to the hot spare virtual machine of the virtual node. If the utilization of the primary node exceeds this threshold, a portion of the workload of the application of the primary node is migrated to the hot spare virtual machine. As a result of the migration, the workload of the application is split between the primary node and the hot spare virtual machine, with one possible result being the more efficient handling of the application and a reduction in the likelihood of a failure of the application in at least ¶ [0032]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the processing of a workload and the division of the workload between parent and child virtual machines of Singh with the methods and systems of Beveridge resulting in a system in which the parent VM of Beveridge begins processing of the workload as in Singh and when requiring powering on children on demand, as in Beveridge and as in Singh utilization exceeding a threshold, splitting the workload among the parent and child VMs of Beveridge as in the splitting of the workload among primary and hot spare VMs of Singh. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing the efficiency of 

With regard to claim 9, Beveridge teaches determine, by the one of the virtual machines, to self-destruct (parent VM templates 310 and child VMs 311 may be destroyed using function calls such as destroyParentTemplate( ) and destroyChildren( ) in at least ¶ [0072] and This optimization further simplifies the setup and teardown phases by eliminating the need for cloud services 302 to explicitly create, destroy, and otherwise manage powered-on parent VM templates 310 in at least ¶ [0073])
based at least in part on at least one of: (i) the state of processing of the workload (Aspects of the disclosure preserve user state while simultaneously pruning the idle VMs to drive better density in at least ¶ [0024]); and
(ii) an elapse of a predetermined amount of time (the request is initiated when the system detects an idle time of powered-on child VM 311 usage exceeding a programmed threshold in at least ¶ [0091]); and
in response to a determination to self-destruct made by the one of the virtual machines, cause, by the one of the virtual machines, an execution of the one of the virtual machines to be terminated and the one of the virtual machines to be deleted from memory (Depending on whether parent VM template 310 is part of the template hierarchy (e.g., a derived VM template) or a standalone template, destroying the template may not remove it completely from disk in at least ¶ [0072]).

With regard to claim 10, Beveridge teaches wherein the new one of the virtual machines is created by: pausing, by the one of the virtual machines, the processing of the workload; resuming, by the one of the virtual machines, the processing of the workload (for VMFork based VMs, a suspend operation by the hypervisor writes only these COW memory pages to disk rather than the full memory space of the VM. So long as the VMFork parent remains resident in memory on each host, a resume operation loads only the COW pages back into memory and re-attaches them to the VMFork parent logically in at least ¶ [0027] and a suspend and resume path for VMs which leverages resource sharing such as with forking, hot cloning, and the like. For example, VMFork from VMware, Inc. allows a parent VM to remain resident in host memory which becomes the template for hot cloning of child VMs which initially share all of its memory pages but which generate their own copy-on-write (COW) memory pages as they execute in at least ¶ [0019]).
saving, by the one of the virtual machines, a state of the one of the virtual machines after the processing of the workload has been paused; calling, by the one of the virtual machines, a routine that spawns a creation of the new one of the virtual machines (based on a virtual device state 318 of a suspended parent VM (e.g., a first VM), a virtual device state of the child VM (e.g., a second VM) is defined in at least ¶ [0109] – [0110]); and

With regard to claim 12, Beveridge teaches wherein the new one of the virtual machines is created by calling, by the one of the virtual machines, an instant cloning routine (This compressed staging pool provides nearly instant reanimation of 
using an identifier that uniquely identifies the one of the virtual machines (Customizing the child VM includes, for example, reading and applying a desired configuration state from the configuration file specified when preparing the child VM. … customize the child VM by identifying and applying a MAC address, IP address, hostname, and other state to the child VM … The child VM then continues execution as a unique VM (e.g., separate from parent VM) with its own identity in at least ¶ [0104]).

With regard to claim 15, Beveridge teaches a computer-implemented method for replicating a virtual machine in a cluster (Aspects of the disclosure contemplate a policy-based driver mechanism to replicate and instantiate the parent VM on each of the hypervisors in the cluster in at least ¶ [0105]) to autonomously scale up or down a processing of a workload, comprising (In automatic mode, rather than have parent VM templates 310 be explicitly created via the function calls available in manual mode, parent VM templates are automatically generated based on demand … This optimization further simplifies the setup and teardown phases by eliminating the need for cloud services 302 to explicitly create, destroy, and otherwise manage powered-on parent VM templates 310 in at least ¶ [0073] and automatic provisioning of VMs for multiple cloud services 302 … to quickly scale in and scale out of VMs, such as VMs 235, based on demand in at least ¶ [0112]):
provisioning a plurality of virtual machines (As provisioning operations are initiated, the one or more powered-off child VMs 312 are forked without a committed identity. As the boot process begins inside each powered-on child VM 311, the various identities are applied to each powered-on child VM 311 in at least ¶ [0068]) in the at least one computing device (The host computing device may include any computing device or processing unit in at least ¶ [0048]);
processing, by one of the virtual machines, a first portion of the demand assigned to the at least one computing device (702, Fig. 7 “Receive a request to execute a child VM on a host which already contains a parent VM” and ¶ [0096] and Each of the powered-off child VMs 312 is instantiated, on demand, from one of the plurality of parent VM templates 310 in at least ¶ [0055], child instantiated/created on demand where parent already executing -> parent is processing a workload and demand from workload requires the instantiation/creation of child)
determining, by the one of the virtual machines, to self-replicate, wherein the one of the virtual machines comprises logic to determine whether to self-replicate (In operation, preparing the powered-on parent VM template 310 for forking may be performed, for example, by a guest agent residing inside a guest operating system of the powered-on parent VM template 310. The guest agent issues a fork command to quiesce the powered-on parent VM template 310 into the ready-to-fork state at an appropriate boot stage in at least ¶ [0068] and Each of the powered-off child VMs 312 is instantiated, on demand, from one of the plurality of parent VM templates 310 in at least ¶ [0055] and Alternatively or in addition, parent VM templates 310 are created on demand by computing device 304 after detecting patterns in VM 235 based at least on a state of processing of the demand (the computing device 304 defines a virtual device state of the child VM 311 based on a virtual device state 318 of the parent VM. For example, defining the virtual device state of the child VM 311 includes copying virtual device state 318 from the parent VM template 310 in at least ¶ [0059]); and
in response to a determination to self-replicate made by the one of the virtual machines, causing, by the one of the virtual machines by the one of the virtual machines, a new one of the virtual machines to be created (The computing device 304 executes (e.g., powers on) the powered-off child VM 312, which becomes powered-on child VM 311 … The now-executing child VM 311 has a virtual device state that is a copy of virtual device state 318 of the parent VM, with persistent storage referencing persistent storage of the parent VM in at least ¶ [0062]),
wherein at least a second portion of the demand is divided between the one of the virtual machines and the new one of the virtual machines (The powered-off child VM 312 is then executed becoming the powered-on child VM 311, at 708, utilizing memory blocks shared with the powered-on parent VM template 310 and the retrieved memory blocks. In some examples, the powered-on child VM 311 is executed on more than one host computing device 100 in at least ¶ [0098], demand necessitated instantiating/creating child, child sharing memory with parent and having its own memory -> workload causing the instantiation/creation of child on demand divided among parent and child).
Beveridge teaches automatic replication of a parent virtual machine on demand as child virtual machines. The demand requiring instantiation/creation of child must be 
However, in analogous art Singh teaches process, by one of the virtual machines, a first portion of the workload assigned to the at least one computing device; wherein at least a second portion of the processing of the workload is divided between the one of the virtual machines and the new one of the virtual machines (At step 60, it is determined if the utilization of an application of the primary node exceeds a predetermined threshold set with reference to the migration of some or all of the workload of the application to the hot spare virtual machine of the virtual node. If the utilization of the primary node exceeds this threshold, a portion of the workload of the application of the primary node is migrated to the hot spare virtual machine. As a result of the migration, the workload of the application is split between the primary node and the hot spare virtual machine, with one possible result being the more efficient handling of the application and a reduction in the likelihood of a failure of the application in at least ¶ [0032]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the processing of a workload and the division of the workload between parent and child virtual machines of Singh with the methods and systems of Beveridge resulting in a system in which the parent VM of Beveridge begins processing of the workload as in Singh and when requiring powering on children on demand, as in Beveridge and as in Singh utilization exceeding a threshold, splitting the workload among the parent and child VMs of Beveridge as in the splitting of the workload among primary and hot spare VMs of Singh. A person having 

With regard to claim 16, Beveridge teaches determining, by the one of the virtual machines, to self-destruct (parent VM templates 310 and child VMs 311 may be destroyed using function calls such as destroyParentTemplate( ) and destroyChildren( ) in at least ¶ [0072] and This optimization further simplifies the setup and teardown phases by eliminating the need for cloud services 302 to explicitly create, destroy, and otherwise manage powered-on parent VM templates 310 in at least ¶ [0073])
based at least in part on at least one of: (i) the state of processing of the workload (Aspects of the disclosure preserve user state while simultaneously pruning the idle VMs to drive better density in at least ¶ [0024]); and
(ii) an elapse of a predetermined amount of time (the request is initiated when the system detects an idle time of powered-on child VM 311 usage exceeding a programmed threshold in at least ¶ [0091]); and
in response to a determination to self-destruct made by the one of the virtual machines, causing, by the one of the virtual machines, an execution of the one of the virtual machines to be terminated and the one of the virtual machines to be deleted from memory (Depending on whether parent VM template 310 is part of 

With regard to claim 17, Beveridge teaches wherein the new one of the virtual machines is created by: pausing, by the one of the virtual machines, the processing of the workload; resuming, by the one of the virtual machines, the processing of the workload (for VMFork based VMs, a suspend operation by the hypervisor writes only these COW memory pages to disk rather than the full memory space of the VM. So long as the VMFork parent remains resident in memory on each host, a resume operation loads only the COW pages back into memory and re-attaches them to the VMFork parent logically in at least ¶ [0027] and a suspend and resume path for VMs which leverages resource sharing such as with forking, hot cloning, and the like. For example, VMFork from VMware, Inc. allows a parent VM to remain resident in host memory which becomes the template for hot cloning of child VMs which initially share all of its memory pages but which generate their own copy-on-write (COW) memory pages as they execute in at least ¶ [0019]).
saving, by the one of the virtual machines, a state of the one of the virtual machines after the processing of the workload has been paused; calling, by the one of the virtual machines, a routine that spawns a creation of the new one of the virtual machines (based on a virtual device state 318 of a suspended parent VM (e.g., a first VM), a virtual device state of the child VM (e.g., a second VM) is defined in at least ¶ [0109] – [0110]); and

With regard to claim 19, Beveridge teaches wherein the new one of the virtual machines is created by calling, by the one of the virtual machines, an instant cloning routine (This compressed staging pool provides nearly instant reanimation of desktops for users who return within the policy period and greatly reduced data flows for users outside the policy period by compressing the set of COW pages before sending them down to the storage system in at least ¶ [0030])
using an identifier that uniquely identifies the one of the virtual machines (Customizing the child VM includes, for example, reading and applying a desired configuration state from the configuration file specified when preparing the child VM. … customize the child VM by identifying and applying a MAC address, IP address, hostname, and other state to the child VM … The child VM then continues execution as a unique VM (e.g., separate from parent VM) with its own identity in at least ¶ [0104]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BEVERIDGE et al. Pub. No. US 2016/0055021 A1 (hereafter Beveridge) in view of Sing et al. Pub. No. US 2006/0155912 A1 (hereafter Singh) as applied to claims 1-3, 5, 8-10, 12, 15-17 and 19 above and in further view of MIMURA et al. Pub. No. US 2015/0222515 A1 (hereafter Mimura).

With regard to claim 4, Beveridge and Singh teach the system of claim 1,
Beveridge teaches the self-replication of virtual machine (see detailed mapping in independent claims above), but does not specifically teach this on the basis of throughput meeting a threshold.
wherein the determination to scale out made by the one of the virtual machines is determined by: accessing, by the one of the virtual machines, a metric describing a throughput of the workload; and determining, by the one of the virtual machines, to scale out based at least in part on the metric meeting a predetermined threshold (the management and orchestration server 220 calculates a throughput imposed on each of the virtual machines from the evaluated regular traffic load and the processable traffic load 706 set in the node definition table 700. If the throughput is higher than the upper limit threshold set in the node definition table 700, execution of scaling-out of the virtualized node to which the virtual machine belongs, that is, scaling-out of the virtual machines is determined (step 1001) in at least ¶ [0067] and Fig. 10).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scaling out on the basis of throughput meeting a threshold of Mimura with the self-replication of Beveridge and Singh resulting in systems and methods in which the decision to self-replicate based on demand in Beveridge is further based upon throughput meeting a threshold as in Mimura. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by evaluating the throughput in advance and scaling out the replication of virtual machines in advance of 100% utilization (See Mimura ¶ [0053] and ¶ [0009]), further, it would have been reasonable to expect success as both Beveridge and Mimura are concerned with the problem of increased demand requiring more 

With regard to claim 11, Beveridge and Singh teach the non-transitory computer-readable medium of claim 8,
Beveridge teaches the self-replication of virtual machine (see detailed mapping in independent claims above), but does not specifically teach this on the basis of throughput meeting a threshold.
However, in analogous art Mimura teaches wherein the determination to self-replicate made by the one of the virtual machines is determined by: accessing, by the one of the virtual machines, a metric describing a throughput of the workload; and determining, by the one of the virtual machines, to self-replicate based at least in part on the metric meeting a predetermined threshold (the management and orchestration server 220 calculates a throughput imposed on each of the virtual machines from the evaluated regular traffic load and the processable traffic load 706 set in the node definition table 700. If the throughput is higher than the upper limit threshold set in the node definition table 700, execution of scaling-out of the virtualized node to which the virtual machine belongs, that is, scaling-out of the virtual machines is determined (step 1001) in at least ¶ [0067] and Fig. 10).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scaling out on the basis of throughput meeting a threshold of Mimura with the self-replication of Beveridge and Singh resulting in systems and methods in which the decision to self-replicate based on 

With regard to claim 18, Beveridge and Singh teach the computer-implemented method of claim 15,
Beveridge teaches the self-replication of virtual machine (see detailed mapping in independent claims above), but does not specifically teach this on the basis of throughput meeting a threshold.
However, in analogous art Mimura teaches wherein the determination to self- replicate made by the one of the virtual machines is determined by: accessing, by the one of the virtual machines, a metric describing a throughput of the workload; and determining, by the one of the virtual machines, to self-replicate based at least in part on the metric meeting a predetermined threshold (the management and orchestration server 220 calculates a throughput imposed on each of the virtual machines from the evaluated regular traffic load and the processable traffic load 706 set in the node definition table 700. If the throughput is higher than the upper limit threshold 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scaling out on the basis of throughput meeting a threshold of Mimura with the self-replication of Beveridge and Singh resulting in systems and methods in which the decision to self-replicate based on demand in Beveridge is further based upon throughput meeting a threshold as in Mimura. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency by evaluating the throughput in advance and scaling out the replication of virtual machines in advance of 100% utilization (See Mimura ¶ [0053] and ¶ [0009]), further, it would have been reasonable to expect success as both Beveridge and Mimura are concerned with the problem of increased demand requiring more processing resource (scaling out of Mimura adding additional virtual processing resources in a similar manner as replicating virtual machines as in Beveridge).

Allowable Subject Matter
Claims 6-7, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any other remaining objections and rejections (i.e. under 35 U.S.C. § 101, 112, et cetera).

Response to Arguments
Applicant's arguments filed 10/27/20 have been fully considered but they are not persuasive. Applicant argues in substance:

To begin, Applicant respectfully submits that the above-cited references do not show or suggest a “process, by one of the virtual machines, a first portion of the workload assigned to the at least one computing device, wherein the one of the virtual machines comprises logic to determine whether to self-replicate,” and “determine, by the one of the virtual machines, to self-replicate based at least on a state of processing of the workload,” as recited in claim 1. In rejecting claim 1, the Office Action (pp. 5-6) states … 
Beveridge relates to “[e]xamples [to] quickly suspend and resume virtual desktops on demand or on schedule. Virtual desktops, or desktops as a service, are provided to users, where the virtual desktop is a forked VM, cloned VM, or otherwise at least a partial duplicate of an existing VM. The virtual desktop points to existing memory maintained by the existing VM, and the virtual desktop only writes to memory the pages that the virtual desktop creates or modifies.” Beveridge at Abstract. For reference, Beveridge at FIG. 3 is reproduced below …
Indeed, Applicant notes that Beveridge, at [0068], states, “In operation, preparing the powered-on parent VM template 310 for forking may be performed, for example, by a guest agent residing inside a guest operating system of the powered-on parent VM template 310. The guest agent issues a fork command to quiesce the powered-on parent VM template 310 into the ready-to-fork state at Applicant notes that issuing a fork command “by a guest agent” is not the same as a “virtual machine[ ] comprises logic to determine whether to self-replicate ... based at least on a state of processing of the workload,” as recited in claim 1.
For instance, Beveridge states, “cloud service 302 specifies whether to create a standalone template or a derived VM template (e.g., from another parent VM template 310). Cloud service 302 also creates a defined quantity of registered (e.g., to the cloud operating system) but powered-off child VMs 312 using a function call such as createChildren().” Applicant respectfully submits that forking “by a guest agent” does not necessarily indicate that the guest agent determines autonomously whether to perform a fork operation, and the above-referenced disclosure lends one to believe that the guest agent is instructed to do so, rather, by the “cloud service 302.” Likewise, Applicant submits that Singh does not show or suggest a virtual machine comprising “logic to determine whether to self-replicate ... based at least on a state of processing of the workload,” nor does the Office Action rely on Singh as allegedly showing or suggesting this element. (emphasis added by Examiner)
With regard to point (a), Examiner respectfully disagrees with Applicant. Applicant’s assertion that forking by a guest agent is not a virtual machine comprising logic to determine whether to self-replicate is refuted by the plain language of the citation by Examiner. Beveridge in at least ¶ [0068] recites, in part, “preparing the powered-on parent VM template 310 for forking may be performed, for example, by a guest agent 
Furthermore, if arguendo, Beveridge were to be incorrectly construed as the cloud service making the determination that the VM should be forked, this would still teach the claimed limitation. In this scenario, the guest agent is still causing the preparation and performance of the fork as instructed by the cloud service (under this flawed interpretation). In preparing and performing a fork, this is still the guest agent making a determination to self-replicate, as required by the claim. Even if the origin of such decision started with the cloud service, the guest agent still decides to prepare and perform a fork, which is an act of making a determination to self-replicate.
“the guest agent determines autonomously whether to perform a fork operation”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant asserts that the guest agent does not autonomously determine to self-replicate. Although Beveridge does in fact teach the guest agent making such a determination on its own (see response above), this is not required by the claims. Therefore, even if one were to be persuaded by Applicant’s prior argument (which is not acquiesced by Examiner), still Beveridge would teach the limitations of the claim. There is no prohibition by the claim that any other entity is involved in the determination (i.e., a cloud service may instruct a guest agent to replicate and the guest agent uses its own logic to respond to that instruction by determining to self-replicate).
Argument has not been found to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195